Citation Nr: 0828547	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1986.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In May 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

As set forth in more detail below, a remand is required with 
respect to the issue of service connection for PTSD.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic back disability was not clinically evident during 
the veteran's active service or for many years thereafter and 
the record contains no indication that any current back 
disability is causally related to his active service or any 
incident therein.


CONCLUSION OF LAW

A back disability was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied to the extent necessary.  In a 
March 2004 letter issued prior to the initial decision on the 
claim, the RO addressed all three notice elements delineated 
in the revised 38 C.F.R. § 3.159.  The fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.  
Neither the veteran nor his attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

In that regard, the Board notes that in September 2005 and 
December 2005 letters, the RO advised the veteran that the 
evidence on appeal consisted of service medical records 
showing only a single episode of treatment pertaining to the 
upper back and post-service medical records provided by the 
veteran relating to his low back.  The RO asked the veteran 
to "[p]lease provide us with specifics about your back 
claim, all treatment records relating to the back since 1986 
to the present and any private medical opinions you have."  
The veteran did not respond.  

Under the VCAA, the veteran has an obligation to provide 
enough information to indentify and locate relevant records, 
and must authorize the release of existing records in a form 
acceptable to the custodian of those records.  38 C.F.R. 
§ 3.159(b)(1)(i), (ii).  In light of the facts discussed 
above, the Board finds that VA has fulfilled its duty to 
assist, given the veteran's failure to respond to repeated 
requests for post-service medical records pertaining to this 
back.  

Under the VCAA, VA's duty to assist may also include 
obtaining a medical examination or opinion if one is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided) and Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, as discussed in more detail below, the 
veteran's service medical records show that he was treated on 
one occasion for an injury to his upper back and also 
complained of an upper back strain.  However, the post-
service record on appeal is entirely negative for any 
competent evidence that the veteran currently has an upper 
back disability or persistent or recurrent symptoms of an 
upper back disability.  

Similarly, while the record on appeal does contain evidence 
that the veteran currently has a low back disability 
(diagnosed as degenerative disc and joint disease of the 
lumbosacral spine), as well as persistent symptoms of a low 
back disability such as low back pain, his service medical 
records are entirely negative for complaints or findings of a 
low back disability or injury.  See Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Additionally, the Board notes that the record on appeal 
contains no indication that the veteran's current low back 
disability or symptoms may be associated with his active 
service or any incident therein.  For example, there is no 
medical opinion of record indicating such an association, nor 
is there evidence of low back symptoms on a continuous basis 
since service.  McLendon, 20 Vet. App. at 83 (holding that 
the third prong, which requires that the evidence of record 
indicates that the claimed disability or symptoms may be 
associated with the established event, is a "low 
threshold," one which may be satisfied by credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation).  Lacking such evidence, 
the Board finds that a medical examination or opinion is not 
warranted under 38 C.F.R. § 3.159(c)(4) (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran. A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Neither the veteran nor his representative has 
argued otherwise.

Background

The veteran's service medical records show that in January 
1983, he sought treatment for severe pain in his upper back 
after he tripped on a curb and fell, landing on his upper 
back.  Examination showed increased paravertebral muscle 
tension in the area of T4-6 with slight limitation of motion 
of the neck.  There were no neurological abnormalities.  X-
rays of the upper back were normal.  The assessment was 
contusion of the upper back.  No complaints or findings 
pertaining to the low back were recorded.  

On May 6, 1983, the veteran was examined after he was 
involved in a "hard landing" in a TH-57 helicopter while 
participating in training.  He indicated that he had no 
complaints.  He was examined three days later and again had 
no complaints.  

In October 1983, the veteran completed an Officer Physical 
Examination Questionnaire in which he indicated that he had 
pulled a muscle in his upper back while stretching.  The 
examiner indicated that the condition was not considered 
disabling.  On examination, the veteran's spine was normal.  

The remaining service medical records are negative for 
complaints or abnormalities pertaining to the back.  At his 
July 1986 military separation medical examination, the 
veteran denied specifically denied back pain.  On 
examination, his spine was normal.  

In September 1992, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a left shoulder disability.  His application 
is entirely silent for any mention of a back disability.  

Records obtained in connection with the veteran's claim are 
likewise entirely negative for complaints or findings of a 
back disability.  These records, dated from July 1991 to 
August 1996, show that the veteran received treatment for 
numerous conditions during this period, including alcohol 
abuse, alcoholic pancreatitis, alcoholic hepatitis, removal 
of sebaceous cysts, and a radial nerve injury secondary to a 
laceration sustained when he put his right arm through a 
window pane.  These records contain no reference to a back 
disability or back symptoms, nor do reports of VA medical 
examinations conducted in November 1992 and June 1997.

In a February 1993 rating decision, the RO granted service 
connection for osteoarthritis of the left shoulder, status 
post Bristow procedure, and assigned an initial 10 percent 
disability rating.  In a June 1998 rating decision, the RO 
increased the initial rating to 20 percent. 

In January 2004, the veteran submitted a claim of service 
connection for a back condition.  In support of his claim, 
the veteran submitted a January 2004 private MRI report 
noting degenerative changes at L4-5 and L5-S1, with a small 
disc protrusion at L4-5 and a large disc extrusion at L5-S1.  

VA clinical records, dated from April 1999 to December 2006 
were also received in connection with the veteran's claim.  
In pertinent part, these records show that in November 2003, 
the veteran sought treatment after he was reportedly struck 
by an SUV while jogging.  He reported that he was hit on the 
right hip, thrown onto the hood of the vehicle, and then fell 
to the ground where he landed on his left elbow and right 
hand.  Examination showed no bony tenderness in the lower 
back.  The assessment was musculoskeletal pain, motor vehicle 
accident.  In March 2004, the veteran again sought treatment, 
stating that he had been injured in a motor vehicle accident 
in November 2003 and had received physical therapy outside 
VA.  He claimed that he had been told that the accident had 
exacerbated an "old injury."  He indicated that he would 
like this information included in his medical record.  The 
assessment was right sided low back pain.  Subsequent VA 
clinical records show occasional complaints of back pain.  
For example, in July 2004, the veteran's complaints included 
occasional back pain.  In April 2005, he again complained of 
low back pain.  The examiner encouraged strengthening 
exercises.  

In May 2008, the veteran testified at a Board hearing at the 
RO.  He claimed that he had injured his back in a helicopter 
crash on May 6, 1983, and was "checked out at the 
dispensary."  When asked whether he was given a diagnosis of 
a back condition, the veteran responded "[o]nly what would 
have been written down on the medical forms."  Transcript at 
page 14.  After the accident, the veteran indicated that he 
did not have any back problems until approximately 2004, when 
he underwent an MRI for his low back which was necessitated 
after he was hit by a car.  The veteran indicated that the 
MRI revealed that he "was having some nerve problems was an 
old injury and that it had been exacerbated."  Transcript at 
page 17.  He was unsure of the diagnosis, however.  The 
veteran indicated that his back condition had improved since 
his accident.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran contends that he incurred his current low back 
disability in a May 1983 helicopter accident.  Additionally, 
his representative notes that the veteran's service medical 
records show that he was treated for an upper back contusion 
and argues that his current low back disability is causally 
related to that in-service injury.  

As set forth above, the veteran's service medical records do, 
indeed, show that he was examined at the dispensary after a 
hard helicopter landing in May 1983.  The records reflect 
that the veteran was at the controls at the time of the 
accident and he specifically indicated that he had no 
complaints.  He was again examined three days later and again 
reported no complaints.  The remaining service medical 
records are completely negative for complaints or findings 
pertaining to the low back.  In view of the foregoing, the 
Board finds that the evidence of record does not support the 
veteran's recent recollections of a back injury in the May 
1983 helicopter accident.  The Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred decades previously.

While the service medical records contain no indication of a 
low back injury during service, they do show that in January 
1983, the veteran sustained a contusion of the upper back.  
Additionally, in October 1983, he reported that he had pulled 
a muscle in his upper back while stretching, although 
examination showed that his spine was normal at that time.  

The Board has considered these records of an in-service 
injury to the upper back.  That an injury or disease occurred 
in service, however, is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b).  In this case, the Board finds that there is 
insufficient evidence upon which to conclude that the 
veteran's in-service upper back contusion or muscle pull 
resulted in a chronic back disability, either upper or lower.  
In that regard, the Board notes that the remaining service 
medical records are negative for abnormalities pertaining to 
the back.  In fact, at his July 1986 military separation 
medical examination, the veteran specifically denied back 
pain and his spine was normal on examination.  

Similarly, the post-service medical evidence is negative for 
complaints or findings of a back disability for many years 
after service separation.  For example, when the veteran 
filed an application for VA compensation benefits in 
September 1992, he made no mention of a back disability and 
medical records assembled in connection with that claim are 
entirely negative for complaints or findings of a back 
disability.  

In fact, the first notation of complaints of back pain in the 
post-service medical evidence is not until November 2003, 
more than 17 years after service, when the veteran sought 
treatment after he was hit by an SUV while jogging.  A 
subsequent MRI performed in January 2004 showed degenerative 
joint and disc disease of the lumbosacral spine.  
Additionally, the Board notes that at that time, the veteran 
made no mention of a prior back injury or previous back 
symptoms.

The seventeen-year long absence of evidence of notations of 
back complaints or a back disability after service 
constitutes negative evidence tending to disprove the claim 
that the veteran's in-service upper back contusion or muscle 
pull resulted in a chronic back disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any evidence of back symptoms or findings, 
either subjective or objective, in between the veteran's in-
service upper back injury in 1983 and 2003, when the veteran 
first sought treatment following another back injury, is 
itself evidence which tends to show that his current low back 
disability did not have its onset in service or for years 
thereafter.  

In view of the foregoing, the Board finds that the evidence 
of record is insufficient to show that a chronic back 
disability was present in service or for many years 
thereafter.  Nonetheless, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the veteran's current low back disability 
and service, service connection may be established.  Godfrey 
v. Derwinski, 2 Vet. App. 354 (1992).  

In this case, the more recent medical evidence shows that the 
veteran has been diagnosed as having degenerative disc and 
joint disease of the lumbosacral spine.  However, none of 
this recent evidence, or indeed any probative evidence of 
record, contains any indication that the veteran's current 
lumbar spine disability is causally related to the veteran's 
active service or any incident therein, including the in-
service upper back contusion or upper back muscle pull.  The 
Board notes that the record on appeal contains no competent 
evidence that the veteran currently has an upper back 
disability.  

The Board has considered the contentions of the veteran's 
representative to the effect that the veteran currently has a 
low back disability secondary to his in-service upper back 
injury.  Because the record does not establish that he 
possesses a recognized degree of medical knowledge, however, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the statements of the veteran 
to the effect that the January 2004 MRI showed an old injury, 
which he apparently relates to an in-service injury.  
However, the MRI report makes no reference to an old injury.  
Additionally, like his representative, the veteran lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu, 2 Vet. App. 494.  To the extent that the veteran's 
contentions may be intended to indicate that a private 
physician told him that the January 2004 MRI showed an old 
injury which was incurred in service, the Board notes that 
there is no such evidence of record.  As discussed above, the 
RO requested that the veteran identify all records of 
treatment for his back disability, but he failed to respond.  
Without those records, it is well established that a 
claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

In summary, the Board finds that lacking any probative 
evidence of a chronic back disability in service or for many 
years thereafter, or of a link between the veteran's current 
lumbosacral spine disability and his active service or any 
incident therein, service connection for a back disability is 
not warranted.  For the reasons discussed above, the 
preponderance of the evidence is against the claim of service 
connection for a low back disability.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

The veteran contends that he developed PTSD as the result of 
his involvement in two helicopter accidents during training.  
He indicates that the first accident occurred on May 6, 1983, 
in which the bottom of the fuselage of the helicopter was 
cracked in a hard landing.  He indicated that the second 
accident occurred a few weeks thereafter.  In that incident, 
the alarms in the helicopter began sounding and an emergency 
landing in a field was required.  

[The Board notes that at his May 2008 hearing, the veteran 
referred to additional stressors, including a mid air 
collision.  The undersigned advised the veteran if he felt 
that this was a stressor responsible for his PTSD, he should 
provide specific details for the purpose of corroboration.  
The record was held open for 60 days for this purpose.  See 
Transcript at page 9.  The veteran, however, did not respond.  
The Board also notes that the RO has repeatedly asked the 
veteran to provide specific information regarding all of his 
claimed stressors, but he had not responded].  

In order to establish service connection for PTSD, the 
evidence must show:  (1) medical evidence diagnosing the 
condition in accordance with the applicable criteria; (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service  stressor 
occurred.  38 C.F.R. § 3.304(f); Anglin v. West, 11  Vet. 
App. 361, 367 (1998). 

In cases such as this, where the record does not establish 
that the claimant engaged in combat with the enemy, his 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, the claimant must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen, 10 
Vet. App. at 147.

In this case, as discussed above in the Factual Background 
portion of this decision, the record on appeal contains 
service medical records showing that on May 6, 1983, the 
veteran was examined after he was involved in a "hard 
landing" in a TH-57 helicopter while participating in 
training.  There is currently no other corroborative evidence 
of any other claimed stressor.  

In light of this evidence corroborating one of his claimed 
stressors, as well as VA clinical records showing that the 
veteran has been diagnosed as having PTSD, the Board finds 
that additional evidentiary development is required in order 
to assist the veteran in obtaining evidence needed to 
substantiate his claim, particularly a VA medical 
examination.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, a review of the record indicates that in March 
2004, the RO provided the veteran with a letter for the 
purpose of satisfying the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Since that time, however, the 
Court has issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  This 
should be corrected on remand.

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining whether a current 
diagnosis of PTSD is appropriate, in 
conformance with DSM-IV, and, if so, 
whether that diagnosis may be 
etiologically related to the corroborated 
stressor of being involved in a hard 
helicopter landing during training, as 
discussed above.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran has 
PTSD as a result of the corroborated in-
service stressor, the May 6, 1983 
helicopter training accident.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a  conclusion is so 
evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.

3.  After the development requested above 
has been completed, the RO should review 
the claim, considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


